Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 24, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  143760(78)                                                                                          Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  SANDRA K. AVERY, Individually and as                                                                    Brian K. Zahra,
                                                                                                                     Justices
  Personal Representative of the Estate of
  ROBERT B. AVERY, Deceased,
               Plaintiff-Appellee,
  v                                                                SC: 143760
                                                                   COA: 296582
                                                                   Genesee CC: 08-088101-NI
  GRAND TRUNK WESTERN
  RAILROAD INCORPORATED,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s May 2, 2012
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

         MARILYN KELLY, J., would grant reconsideration and, on reconsideration, would
  grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 24, 2012                       _________________________________________
         d0716                                                                Clerk